People v Gordon (2014 NY Slip Op 09149)





People v Gordon


2014 NY Slip Op 09149


Decided on December 31, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 31, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
MARK C. DILLON
JOHN M. LEVENTHAL
JEFFREY A. COHEN
JOSEPH J. MALTESE, JJ.


2008-11255
 (Ind. No. 3119/99)

[*1]The People of the State of New York, respondent,
v Michael Gordon, appellant. Seymour W. James, Jr., New York, N.Y. (Steven J. Miraglia of counsel), for appellant.


Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Morgan J. Dennehy of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a resentence of the Supreme Court, Kings County (Brennan, J.), imposed December 5, 2008, on the ground that the resentence was excessive.
ORDERED that the resentence is affirmed.
The resentence imposed was not excessive (see People v Suitte , 90 AD2d 80).
ENG, P.J., DILLON, LEVENTHAL, COHEN and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostine
Clerk of the Court